DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-20 are pending. Claims 1, 11, and 19 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 11, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soukup et al. (US 2020/0035064 A1).

Regarding claim 1, Soukup teaches a user authentication system (FIGS. 1 and 2, [0012], and [0031-0033]: casino management computer system 10 includes a facial recognition system 2) comprising:
one or more cloud server computers comprising at least one processor and memory storing data and instructions comprising a user database storing user data associated with a user account and one or more corresponding user graphical representations (FIGS. 1 and 2 and 2, [0012], and [0031-0033]: casino management server 18 is a cloud server computer as it is coupled to each user computing device over network 16, which may be the Internet as supported in [0070]; FIG. 4 and [0092-0093]: server 18 includes application processor 86, which includes one or more processors that are coupled to a memory device. Server 18 also includes database server processor 80 that is coupled to a database memory device that includes database 42. The database memory device stores a user database 42 storing user data associated with a user/patron account; FIGS. 8A-B, FIGS. 11A-B, [0032-0033], and [0036]: user account database 42 includes a plurality of user account records 154, each user account record including at least a user face ID. Each face ID 114 includes a facial image. Thus, face ID corresponds to a user graphical representation), and a facial scanning and authentication module connected to the database (FIGS. 2 and 4 and [0110]: facial scanning and authentication module corresponds to biometric module 94. Biometric module 94 generates and transmits the unique biometric data to the player tracking module 90. As supported in [010], when face ID is detected, the player tracking module 90 accesses database 42. Thus, biometric module 94 is connected to the database 42);
wherein the one or more cloud server computers are configured to perform steps comprising:
authenticating a user by performing a facial scanning of the user through the facial scanning and authentication module, wherein the facial scanning comprises extracting facial feature data from live camera feed data received from a client device and checking the extracted facial feature data for a match against a user graphical representation associated with the user account in the user database ([0110]: biometric module 94 performs facial scanning of the user using a video image camera to capture images of the current patron and/or anonymous patron; FIG. 2 and [0089-0091], [0103], steps 202-204 of FIG. 14 and [0116-0118]: facial feature data is extracted from live camera feed data, as supported by “live image” in [0043], received from biometric data capture device 68, which may be a camera of player tracking device 64/client device; [0103-0104], [0137], FIGS. 27-28 and [0145]: for example, extracted facial feature data includes at least face size 151, which helps determine the type of user 153 as well as the gender of the user);
in a case in which a matching user graphical representation is found in the checking step, providing the user with access to the corresponding user account ([0041], steps 206, 208, and 210 of FIG. 14 and [0119]: a matching historical user biometric record, including a user graphical representation/face ID, may be found in the checking step 208. In this case, the user is provided with access to the corresponding user account as any gaming activity during the gaming session is paired with the corresponding user account; [0089]: “The player may be identified via biometric data that is associated with a current player account or an anonymous player account.”); and
in a case in which a matching user graphical representation is not found in the checking step, generating, from the live camera feed data from which the facial feature data was extracted, a new user graphical representation along with a new user account stored in the user database, and providing access to the new user account ([0110]: biometric module 94 performs facial scanning of the user using a video image camera to capture images of the current patron and/or anonymous patron; FIG. 2 and [0089-0091], [0103], steps 202-204 of FIG. 14 and [0116-0118]: facial feature data is extracted from live camera feed data, as supported by “live image” in [0043]; [0042]: a new historical user biometric record including a new face ID and image data is generated “upon determining that the historical biometric database does not include a historical user biometric record having facial image data matching the generated user facial recognition image data”; steps 206, 208, 212, 214, and 216 of FIG. 14 and [0119-0121]: a matching historical user biometric record, including a user graphical representation/face ID, may not be found in the checking step 208. In this case, a new graphical representation/face ID 114 is generated along with a new player account 126 stored in the database 42. The user is provided access to the new user account as evident by at least step 216; [0089]: “If the captured biometric data is not associated with either a current player account or an anonymous player account, the system 10 may create a new anonymous player account using the captured biometric data.”).

Regarding claim 6, Soukup further teaches the system of claim 1, wherein the generation process of the new user graphical representation takes place asynchronously from user access to the user account ([0042]: a new historical user biometric record including a new face ID and image data is generated “upon determining that the historical biometric database does not include a historical user biometric record having facial image data matching the generated user facial recognition image data”; steps 206, 208, 212, 214, and 216 of FIG. 14 and [0119-0121]: The user is provided access to the new user account as evident by step 216, which occurs after generation of the new user graphical representation).

Regarding claim 7, Soukup further teaches the system of claim 1, wherein the one or more cloud server computers are further configured to authenticate the user through login authentication credentials comprising a personal identification number (PIN), or username and password, or a combination thereof ([0101]: “The current patron may enter player information by inserting a player card in to the player tracking device 12, allowing the player tracking device to detect the face ID and/or entering a unique player ID such as, for example, a username and password, or personal identification number (PIN). Upon receiving the current player information, the player tracking module 90 may access the database 42 to identify and retrieve a player tracking account record 108 associated with the player information including the unique user ID 110.”).

Regarding claim 11, Soukup teaches a user authentication method comprising:
providing in memory of one or more cloud server computers a user database storing user data associated with a user account and one or more corresponding user graphical representations (FIGS. 1 and 2 and 2, [0012], and [0031-0033]: casino management server 18 is a cloud server computer as it is coupled to each user computing device over network 16, which may be the Internet as supported in [0070]; FIG. 4 and [0092-0093]: server 18 includes application processor 86, which includes one or more processors that are coupled to a memory device. Server 18 also includes database server processor 80 that is coupled to a database memory device that includes database 42. The database memory device stores a user database 42 storing user data associated with a user/patron account; FIGS. 8A-B, FIGS. 11A-B, [0032-0033], and [0036]: user account database 42 includes a plurality of user account records 154, each user account record including at least a user face ID. Each face ID 114 includes a facial image. Thus, face ID corresponds to a user graphical representation), and a facial scanning and authentication module connected to the database (FIGS. 2 and 4 and [0110]: facial scanning and authentication module corresponds to biometric module 94. Biometric module 94 generates and transmits the unique biometric data to the player tracking module 90. As supported in [010], when face ID is detected, the player tracking module 90 accesses database 42. Thus, biometric module 94 is connected to the database 42);
receiving, from a client device, a request to access the user account ([0101]: current patron may enter player information at a player tracking device 64/client device by inserting a player card, thereby requesting access to the user account represented by player tracking account record 108, into the player tracking device, “allowing the player tracking device to detect the face ID and/or entering a unique player ID such as, for example, a username and password, or personal identification number (PIN)”; [0110]: player tracking account record 108 corresponds to a current patron account);
performing a facial scanning of the user through the facial scanning and authentication module by extracting facial feature data from live camera feed data captured by at least one camera in communication with the client device ([0110]: biometric module 94 performs facial scanning of the user using a video image camera to capture images of the current patron and/or anonymous patron; FIG. 2 and [0089-0091], [0103], steps 202-204 of FIG. 14 and [0116-0118]: facial feature data is extracted from live camera feed data, as supported by “live image” in [0043], received from biometric data capture device 68, which may be a camera of player tracking device 64/client device; [0103-0104], [0137], FIGS. 27-28 and [0145]: for example, extracted facial feature data includes at least face size 151, which helps determine the type of user 153 as well as the gender of the user);
checking the extracted facial feature data for a match against a user graphical representation associated with the user account in the user database ([0110]: biometric module 94 performs facial scanning of the user using a video image camera to capture images of the current patron and/or anonymous patron; FIG. 2 and [0089-0091], [0103], steps 202-204 of FIG. 14 and [0116-0118]: facial feature data is extracted from live camera feed data, as supported by “live image” in [0043], received from biometric data capture device 68, which may be a camera of player tracking device 64/client device; [0103-0104], [0137], FIGS. 27-28 and [0145]: for example, extracted facial feature data includes at least face size 151, which helps determine the type of user 153 as well as the gender of the user);
in a case in which a matching user graphical representation is found in the checking step, providing the user with access to the corresponding user account ([0041], steps 206, 208, and 210 of FIG. 14 and [0119]: a matching historical user biometric record, including a user graphical representation/face ID, may be found in the checking step 208. In this case, the user is provided with access to the corresponding user account as any gaming activity during the gaming session is paired with the corresponding user account; [0089]: “The player may be identified via biometric data that is associated with a current player account or an anonymous player account.”); and
in a case in which a matching user graphical representation is not found in the checking step, generating, from the live camera feed data from which the facial feature data was extracted, a new user graphical representation along with a new user account stored in the user database, and providing access to the new user account ([0110]: biometric module 94 performs facial scanning of the user using a video image camera to capture images of the current patron and/or anonymous patron; FIG. 2 and [0089-0091], [0103], steps 202-204 of FIG. 14 and [0116-0118]: facial feature data is extracted from live camera feed data, as supported by “live image” in [0043]; [0042]: a new historical user biometric record including a new face ID and image data is generated “upon determining that the historical biometric database does not include a historical user biometric record having facial image data matching the generated user facial recognition image data”; steps 206, 208, 212, 214, and 216 of FIG. 14 and [0119-0121]: a matching historical user biometric record, including a user graphical representation/face ID, may not be found in the checking step 208. In this case, a new graphical representation/face ID 114 is generated along with a new player account 126 stored in the database 42. The user is provided access to the new user account as evident by at least step 216; [0089]: “If the captured biometric data is not associated with either a current player account or an anonymous player account, the system 10 may create a new anonymous player account using the captured biometric data.”).

Regarding claim 16, Soukup further teaches the method of claim 11, wherein the generation process of the new user graphical representation takes place asynchronously from user access to the user account ([0042]: a new historical user biometric record including a new face ID and image data is generated “upon determining that the historical biometric database does not include a historical user biometric record having facial image data matching the generated user facial recognition image data”; steps 206, 208, 212, 214, and 216 of FIG. 14 and [0119-0121]: The user is provided access to the new user account as evident by step 216, which occurs after generation of the new user graphical representation).

Regarding claim 17, Soukup further teaches the method of claim 11, wherein the one or more cloud server computers are further configured to authenticate the user through login authentication credentials comprising username and password, ([0101]: “The current patron may enter player information by inserting a player card in to the player tracking device 12, allowing the player tracking device to detect the face ID and/or entering a unique player ID such as, for example, a username and password, or personal identification number (PIN). Upon receiving the current player information, the player tracking module 90 may access the database 42 to identify and retrieve a player tracking account record 108 associated with the player information including the unique user ID 110.”).

Claim 19 recites a non-transitory computer readable medium (Soukup, [0010]) with corresponding limitations to the method of claim 11 and is, therefore, rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 5, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 2020/0035064 A1), in view of Valli et al. (US 2020/0099891 A1).

Regarding claim 2, Soukup teaches the system of claim 1. Soukup does not explicitly teach wherein the user graphical representation is a user 3D virtual cutout, or a user real-time 3D virtual cutout with a removed background, or a video with removed background, or a video without removed background.
Valli teaches wherein the user graphical representation is a user 3D virtual cutout, or a user real-time 3D virtual cutout with a removed background, or a video with removed background, or a video without removed background (FIG. 7 and [0076]: “the video is cropped to contain only the local user. The background around the local user may be removed and made transparent”. Thus, the user graphical representation, which is the visualization of a local user 764, is at least a user 3D virtual cutout, as supported in [0106], or a video with removed background; See also [0094] and FIG. 9: “For some embodiments, the background around a local user may be removed and made transparent.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soukup by incorporating the teachings of Valli and have wherein the user graphical representation is a user 3D virtual cutout, or a user real-time 3D virtual cutout with a removed background, or a video with removed background, or a video without removed background. Doing so would promote clarity of the user graphical representation since extraneous details captured are removed. This could also help conserve processing and storage resources as unnecessary portions of an image are not generated nor saved as the user graphical representation.

Regarding claim 5, Soukup teaches the system of claim 1. Soukup does not explicitly teach wherein the user graphical representation is inserted into a two-or-three dimensional virtual environment or on a third-party source linked to a virtual environment.
Valli teaches wherein the user graphical representation is inserted into a two-or-three dimensional virtual environment or on a third-party source linked to a virtual environment (FIGS. 8-9 and [0090-0093]: the user graphical representation, like any representation of the users 802, 804, 806, 808, 810, or 812, is inserted into a 3D virtual environment; FIGS. 5A-B and 6, [0071], and [0073]: camera captures the users to help render user graphical representations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soukup by incorporating the teachings of Valli and have wherein the user graphical representation is inserted into a two-or-three dimensional virtual environment or on a third-party source linked to a virtual environment. Doing so would increase the functionality of the user graphical representation by making it a dynamic representation that can more effectively convey the physical state of the user. This would be an improvement over the limitations of a single static graphical representation of the user, for example.

Regarding claim 12, Soukup teaches the method of claim 11. Soukup does not explicitly teach wherein the user graphical representation is a user 3D virtual cutout, or a user real-time 3D virtual cutout with a removed background, or a video with removed background, or a video without removed background.
Valli teaches wherein the user graphical representation is a user 3D virtual cutout, or a user real-time 3D virtual cutout with a removed background, or a video with removed background, or a video without removed background (FIG. 7 and [0076]: “the video is cropped to contain only the local user. The background around the local user may be removed and made transparent”. Thus, the user graphical representation, which is the visualization of a local user 764, is at least a user 3D virtual cutout, as supported in [0106], or a video with removed background; See also [0094] and FIG. 9: “For some embodiments, the background around a local user may be removed and made transparent.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soukup by incorporating the teachings of Valli and have wherein the user graphical representation is a user 3D virtual cutout, or a user real-time 3D virtual cutout with a removed background, or a video with removed background, or a video without removed background. Doing so would promote clarity of the user graphical representation since extraneous details captured are removed. This could also help conserve processing and storage resources as unnecessary portions of an image are not generated nor saved as the user graphical representation.

Regarding claim 15, Soukup teaches the method of claim 11. Soukup does not explicitly teach wherein the user graphical representation is inserted into a two-or-three dimensional virtual environment or on a third-party source linked to a virtual environment.
Valli teaches wherein the user graphical representation is inserted into a two-or-three dimensional virtual environment or on a third-party source linked to a virtual environment (FIGS. 8-9 and [0090-0093]: the user graphical representation, like any representation of the users 802, 804, 806, 808, 810, or 812, is inserted into a 3D virtual environment; FIGS. 5A-B and 6, [0071], and [0073]: camera captures the users to help render user graphical representations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soukup by incorporating the teachings of Valli and have wherein the user graphical representation is inserted into a two-or-three dimensional virtual environment or on a third-party source linked to a virtual environment. Doing so would increase the functionality of the user graphical representation by making it a dynamic representation that can more effectively convey the physical state of the user. This would be an improvement over the limitations of a single static graphical representation of the user, for example.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 2020/0035064 A1), in view of Valli et al. (US 2020/0099891 A1), and in view of Tyagi (US 9384384 B1).

Regarding claim 3, Soukup in view of Valli teaches the system of claim 2. 
Although Soukup teaches recognizing facial expressions of the user ([0066], [0133], and [0138]), Soukup in view of Valli does not explicitly teach wherein the one or more cloud server computers are further configured to animate the matching user graphical representation or the new user graphical representation, and wherein animating the matching user graphical representation comprises applying machine vision algorithms by the client device or the at least one cloud server computer on the respective user graphical representation for recognizing facial expressions of the user and graphically simulating the facial expressions on the user graphical representation.
Tyagi further teaches animat[ing] the matching user graphical representation or the new user graphical representation, and wherein animating the matching user graphical representation comprises applying machine vision algorithms by the client device or the at least one cloud server computer on the respective user graphical representation for recognizing facial expressions of the user and graphically simulating the facial expressions on the user graphical representation (Col. 2, lines 29-40 and Col. 5, lines 30-38: computer vision and/or machine learning techniques are used to analyze the acquired images in order to generate the virtual representation. Such techniques/algorithms may be applied by the client device 302 via manifolds, as supported in the example of FIG. 3A and Col. 5, line 52 to Col. 4, line 16; Col. 9, lines 19-34: images are acquired in real-time from video image frames via one or more cameras of the computing device. These images allow for modification of the facial representation/matching user graphical representation in real-time. The multiple image frames and real-time modification of the user graphical representations result in animation of the matching graphical user representation graphically simulating the facial expressions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more cloud server computers as disclosed in Soukup in view of Valli by incorporating the teachings of Tyagi and have wherein the one or more cloud server computers be further configured to animate the matching user graphical representation or the new user graphical representation, and wherein animating the matching user graphical representation comprises applying machine vision algorithms by the client device or the at least one cloud server computer on the respective user graphical representation for recognizing facial expressions of the user and graphically simulating the facial expressions on the user graphical representation. Doing so would increase the functionality of the user graphical representation by making it a dynamic representation that can more effectively convey the physical state of the user. This would be an improvement over the limitations of a single static graphical representation of the user, for example.

Regarding claim 13, Soukup in view of Valli teaches the method of claim 12. 
Although Soukup teaches recognizing facial expressions of the user ([0066], [0133], and [0138]) and Valli teaches, as mapped for claim 12, the user graphical representation being a user 3D virtual cutout (FIG. 7 and [0076]: “the video is cropped to contain only the local user. The background around the local user may be removed and made transparent”. Thus, the user graphical representation, which is the visualization of a local user 764, is at least a user 3D virtual cutout, as supported in [0106], or a video with removed background; See also [0094] and FIG. 9: “For some embodiments, the background around a local user may be removed and made transparent.”)., Soukup in view of Valli does not explicitly teach wherein the one or more cloud server computers are further configured to animate the matching user graphical representation or the new user graphical representation, and wherein animating the matching user graphical representation comprises applying machine vision algorithms by the client device or the at least one cloud server computer on a generated user 3D virtual cutout for recognizing facial expressions of the user and graphically simulating the facial expressions on the user 3D virtual cutout.
Tyagi further teaches animat[ing] the matching user graphical representation or the new user graphical representation, and wherein animating the matching user graphical representation comprises applying machine vision algorithms by the client device or the at least one cloud server computer on [the matching user graphical representation] for recognizing facial expressions of the user and graphically simulating the facial expressions on the user [graphical representation] (Col. 2, lines 29-40 and Col. 5, lines 30-38: computer vision and/or machine learning techniques are used to analyze the acquired images in order to generate the virtual representation. Such techniques/algorithms may be applied by the client device 302 via manifolds, as supported in the example of FIG. 3A and Col. 5, line 52 to Col. 4, line 16; Col. 9, lines 19-34: images are acquired in real-time from video image frames via one or more cameras of the computing device. These images allow for modification of the facial representation/matching user graphical representation in real-time. The multiple image frames and real-time modification of the user graphical representations result in animation of the matching graphical user representation graphically simulating the facial expressions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more cloud server computers and the user graphical representation that is a user 3D virtual cutout as disclosed in Soukup in view of Valli by incorporating the teachings of Tyagi and have wherein the one or more cloud server computers be further configured to animate the matching user graphical representation or the new user graphical representation, and wherein animating the matching user graphical representation comprises applying machine vision algorithms by the client device or the at least one cloud server computer on a generated user 3D virtual cutout for recognizing facial expressions of the user and graphically simulating the facial expressions on the user 3D virtual cutout. Doing so would increase the functionality of the user graphical representation by making it a dynamic representation that can more effectively convey the physical state of the user. This would be an improvement over the limitations of a single static graphical representation of the user, for example.

Claims 4, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 2020/0035064 A1), in view of Choi et al. (US 2018/0114082 A1).

Regarding claim 4, Soukup teaches the system of claim 1. Soukup does not explicitly teach wherein the one or more cloud server computers are further configured to check a date of the matching user graphical representation and determine whether an update of the matching user graphical representation is required.
	Choi teaches checking a date of the matching user graphical representation and determine whether an update of the matching user graphical representation is required ([0041]: a reference image is used for recognizing the face; FIG. 13A and [0141-0148]: a criterion for requiring an update to the reference image/matching user graphical representation includes a case where a predetermined period elapses from the image generation date. In the example of FIG. 13A, image #134 403/matching user graphical representation is matched with image #136 405. Image #134 403 may be replaced if a predetermined period elapses from its image generation date).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more cloud server computers as disclosed in Soukup by incorporating the teachings of Choi and have wherein the one or more cloud server computers are further configured to check a date of the matching user graphical representation and determine whether an update of the matching user graphical representation is required. Doing so would increase the functionality of the user graphical representation by implementing it as a form of interactive content within an immersive environment. This would also disperse utility of the user graphical representation to multiple users across remote devices connected to the virtual environment rather than utility at just a single client device.

	Regarding claim 14, Soukup teaches the method of claim 11. Soukup does not explicitly teach if a matching user graphical representation is found in the checking step: checking a date of the matching user graphical representation; determining, based at least in part on the date, whether an update of the matching user graphical representation is required by comparing to corresponding threshold values or security requirements; and in a positive case where an update of the matching user graphical representation is required, generating a user graphical representation update request.
	Choi teaches if a matching user graphical representation is found in the checking step (FIGS. 13A-B, [0136-0138], and [0141-0148]: a matching user graphical representation corresponds to successful object recognition. As explained in [0136], “When the object recognition apparatus 200 receives the image, the object recognition apparatus 200 compares the received image and a registration image pre-stored in the object recognition apparatus 200 to perform the object recognition.” In the example of FIG. 13A, image #134 403/matching user graphical representation is matched with image #136 405.):
checking a date of the matching user graphical representation ([0041]: a reference image is used for recognizing the face; FIG 13A and [0146-0148]: a criterion for requiring an update to the reference image/user graphical representation, like image #136 405, includes a case where a predetermined period elapses from the image generation date);
determining, based at least in part on the date, whether an update of the matching user graphical representation is required by comparing to corresponding threshold values or security requirements ([0041]: a reference image is used for recognizing the face; FIG. 13A and [0146-0148]: a criterion for requiring an update to the reference image/user graphical representation includes a case where a predetermined period elapses from the image generation date); and
in a positive case where an update of the matching user graphical representation is required, generating a user graphical representation update request ([0041]: a reference image is used for recognizing the face; [0146-0148]: a criterion for requiring an update to the reference image/user graphical representation includes a case where a predetermined period elapses from the image generation date. The requirement for an update generates an update request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more cloud server computers and the case of finding the matching user graphical representation as disclosed in Soukup by incorporating the teachings of Choi and include if a matching user graphical representation is found in the checking step: checking a date of the matching user graphical representation; determining, based at least in part on the date, whether an update of the matching user graphical representation is required by comparing to corresponding threshold values or security requirements; and in a positive case where an update of the matching user graphical representation is required, generating a user graphical representation update request. Doing so would increase the functionality of the user graphical representation by implementing it as a form of interactive content within an immersive environment. This would also disperse utility of the user graphical representation to multiple users across remote devices connected to the virtual environment rather than utility at just a single client device.

Claim 20 recites a non-transitory computer readable medium with corresponding limitations to the method of claim 14 and is, therefore, rejected on the same premise.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 2020/0035064 A1), in view of Wang et al. (US 10805101 B1).

Regarding claim 8, Soukup teaches the system of claim 1. Soukup does not explicitly teach wherein the authenticating is triggered in response to activation of an invitation link sent from by one client device to another client device.
Wang teaches wherein the authenticating is triggered in response to activation of an invitation link sent from by one client device to another client device (FIG. 4 and Col. 10, line 63 to Col. 11, line 31: the authenticating, including facial recognition, is triggered in response to activation of an invitation link; FIG. 1A and Col. 7, lines 5-39: the link is an invitation link sent from one client device 110 to another client device, like device 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soukup by incorporating the teachings of Wang and have wherein the authenticating is triggered in response to activation of an invitation link sent from by one client device to another client device. Doing so would help ensure that only authorized users may access private information associated with an invitation link shared across remote users. This may also prevent authentication from triggering for processes that do not reasonably require authentication, such as accessing public, rather than private, information available on the Internet.

Regarding claim 18, Soukup teaches the method of claim 11. Soukup does not explicitly teach wherein the authenticating is triggered in response to activation of an invitation link.
Wang teaches wherein the authenticating is triggered in response to activation of an invitation link (FIG. 4 and Col. 10, line 63 to Col. 11, line 31: the authenticating, including facial recognition, is triggered in response to activation of an invitation link; FIG. 1A and Col. 7, lines 5-39: the link is an invitation link sent from one client device 110 to another client device, like device 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soukup by incorporating the teachings of Wang and have wherein the authenticating be triggered in response to activation of an invitation link sent from by one client device to another client device. Doing so would help ensure that only authorized users may access private information associated with an invitation link shared across remote users. This may also prevent authentication from triggering for processes that do not reasonably require authentication, such as accessing public, rather than private, information available on the Internet.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Soukup et al. (US 2020/0035064 A1), in view of Ganong et al. (US 2017/0124385 A1).

Regarding claim 9, Soukup teaches the system of claim 1. Soukup does not explicitly teach wherein the facial scanning uses 3D authentication comprising guiding a user to perform a head movement pattern and extracting 3D face data based on the head movement pattern.
Ganong teaches wherein the facial scanning uses 3D authentication comprising guiding a user to perform a head movement pattern and extracting 3D face data based on the head movement pattern ([0117-0118]: face signatures are used to authenticate authorized users. Face signatures are based on face and eye coordinates; FIG. 54 and [0312], FIG. 60 and [0316-0319]: 3D face data is extracted; FIG. 62 and [0335]: “The method may involve prompting the user to move their face according to one or more movements (e.g. pitch and yaw movements) and repeating the steps for the different movements to generate a face signature for the movements. The face signature may be stored and used for subsequent authentications, or the face signature may be generated and compared to previously stored face signatures as part of an authentication session.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the facial scanning as disclosed in Soukup by incorporating the teachings of Ganong and have wherein the facial scanning uses 3D authentication comprising guiding a user to perform a head movement pattern and extracting 3D face data based on the head movement pattern. Doing so would help ensure that the system more accurately and effectively capture 3D face data in accordance with a guided head movement pattern. This would prevent lower quality 3D face data from being captured in the case when no head movement pattern is guided.

Regarding claim 10, Soukup in view of Ganong teaches the system of claim 9.
Ganong further teaches wherein the 3D authentication uses one or more deep learning techniques to authenticate the user using the 3D face data ([0279-0280] and [0326]: one or more deep learning techniques is used to authenticate the user using the 3D face data; As previously mapped for claim 9, see at least FIG. 54 and [0312], FIG. 60 and [0316-0319], and FIG. 62 and [0335] regarding authentication.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soukup in view of Ganong by incorporating the further teachings of Ganong and have wherein the 3D authentication uses one or more deep learning techniques to authenticate the user using the 3D face data. Doing so would increase the robustness and accuracy of authenticating the 3D face data by employing deep learning techniques. Without deep learning techniques, face data may not be analyzed as effectively thereby reducing the efficiency of authenticating the user.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
US 11032516 B1: storing and retrieving 3D representations of faces of persons associated with accounts during a video conference
US 2021/0117654 A1: comparing facial data set collected by the facial scan with stored verification data set to very a user attempting to access a user profile
US 2004/0062423 A1: extracting an image of a facial region of a person and guiding the position and posture of the person to be authenticated to effectively acquire the facial image
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY NGUYEN/Examiner, Art Unit 2171